DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: element 511 in Figure 5 is not indicated in the instant Specification.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 511 in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least a first carbon dioxide sensor fluidly connected to the first fluid line” as in Claim 1, “a second fluid line fluidly connecting the first carbon dioxide sensor to the dialysate flow path” as in Claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 28 is objected to because of the following informalities:  the limitation “a patient blood” should be rewritten as “a patient’s blood” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 and its dependent claims are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to “a method” for “calculating a total carbon dioxide and/or bicarbonate concentration in a fluid” without significantly more. The claim(s) recite(s) “calculating a total carbon dioxide and/or bicarbonate concentration in a fluid in a flow path based on a first carbon dioxide measurement of the fluid without acidification and a second carbon dioxide measurement of the fluid after acidification”. This judicial exception is not integrated into a practical application because it does not recite anything more than something that could be “calculated” in a mental process, and does not even include the recitation of any generic computer components. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it lacks any structure that is capable of carrying out the claimed method.  There is no computer, no processor, no sensor, etc., that is available to carry out the claimed method.  Furthermore, the method of calculating appears to be further based on a known mathematical concept using Henry’s law as further indicated in dependent Claim 21.
Thus, this claimed invention does not require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The claim limitations are not indicative of integration into a practical application since they generally link the use of the judicial exception to a particular technological environment or field of use.  See MPEP 2106.05(h).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7-10, 12, 14-17, 18-22, 24, 26, 29, 30 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first carbon dioxide sensor” on line 6 and 7 of the claim.  It is not clear if this limitation is the same as “at least a first carbon dioxide sensor” on line 5, if there is more than this “first” sensor” or not.  Examiner interprets there to be one “first carbon dioxide sensor” total.  Claim 3 recites this limitation on line 2, Claim 8 recites this limitation on line 2, and Claim 12 recites this limitation on line 1 as well.
Claim 3 recites the limitation “a second carbon dioxide sensor” on line 2 in which this sensor measures “the amount of carbon dioxide in the non-acidified solution” which was already performed by “the first carbon dioxide sensor” on lines 7-8 of Claim 1.  It is not clear if this “second carbon dioxide sensor” is supposed to be the same as the “first carbon dioxide sensor” in the sense that “at least a first carbon dioxide sensor” was claimed on line 5 of Claim 1 or not.
Claim 8 recites the limitation “the dialysate flow path” on line 2, which lacks antecedent basis if Examiner interprets Claim 8 dependent on Claim 1.
Claim 10 recites the limitation “the dialysate flow path” on line 2, which lacks antecedent basis if Examiner interprets Claim 9 dependent on Claim 1.
Claims 3, 4, 7-9 & 12 are dependent on multiple claims, making the scope of the claimed invention from these claims indefinite.  Claims 5, 6, 10 & 11 subsequently depend from one of Claims 3, 4, 7-9 & 12 also making these claims indefinite as well.  Depending on what claim these claims are “dependent” upon, further 112(b) issues with various limitations could result.
Claim 14 recites the limitation “a dialysate flow path”.  It is not clear if this “dialysate flow path” would be the same “flow path” as the “flow path” in Claim 13, or if it is a different flow path altogether.  Examiner interprets them to be the same.  Claims 27 & 28 recite “the dialysate flow path” based on Claim 14 as well.
Claim 15 recites the limitation “a dialysate flow path”.  It is not clear if this “dialysate flow path” would be the same “flow path” as the “flow path” in Claim 13, or if it is a different flow path altogether.  Examiner interprets them to be the same.
Claim 16 recites the limitation “a dialysate flow path”.  It is not clear if this “dialysate flow path” would be the same “flow path” as the “flow path” in Claim 13, or if it is a different flow path altogether.  Examiner interprets them to be the same.
Claim 17 recites the limitation “an extracorporeal flow path”.  It is not clear if this “extracorporeal flow path” would be the same “flow path” as the “flow path” in Claim 13, or if it is a different flow path altogether.  Examiner interprets them to be the same.
Claims 18-22, 24, 26, 29 & 30 are dependent on multiple claims, making the scope of the claimed invention from these claims indefinite.  Claims 23 & 25 depend from one of Claims 18-22, 24, 26, 29 & 30 also making these claims indefinite as well. Depending on what claim these claims are “dependent” upon, further 112(b) issues with various limitations could result.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 7-9, 12, 18-22, 24, 26, 29, 30 and their dependent claims 5, 6, 10, 11, 23 & 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3, 4, 7-9, 12, 18-22, 24, 26, 29, 30 are dependent on multiple claims, making it such that the subject matter of the claimed invention cannot be further limited using these claims and their multiple dependencies.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16 & 18-27 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pudil et al., (“Pudil”, US 2014/0220699).
Claims 13-16 & 18-27 are directed to a method, a method type invention group.
Regarding Claims 13-16 & 18-27, Pudil discloses a method, comprising: calculating a total carbon dioxide and/or bicarbonate concentration in a fluid in a flow path based on a first carbon dioxide measurement of the fluid without acidification and a second carbon dioxide measurement of the fluid after acidification, (Loop 46 and Measurement Chamber 53, See Figure 1 & 2, See paragraph [0237], [0259], [0260]).
Additional Disclosures Included:
Claim 14: The method of claim 13, wherein the fluid is a dialysate in a dialysate flow path, (Loop 46, See Figure 1 & 2, See paragraph [0237] & [0259]).
Claim 15: The method of claim 13, wherein the fluid is a spent dialysate in a dialysate flow path, (Loop 46, See Figure 1 & 2, See paragraph [0237] & [0259]; and See paragraphs [0259] & [0260]; pH-buffer management system 38 may be located anywhere on Loop 46, dialysate may pass through dialyzer 20 before being regenerated by Sorbent Cartridge 32, in this case it may be interpreted as “spent” dialysate since it has been used at least once).
Claim 16: The method of claim 13, wherein the fluid is a fresh dialysate in a dialysate flow path, (Loop 46, See Figure 1 & 2, See paragraph [0237] & [0259]; and See paragraphs [0259] & [0260]; pH-buffer management system 38 may be located anywhere on Loop 46, in this case it is downstream of Sorbent Cartridge 32 which is interpreted as “fresh” dialysate).
Claim 18: The method of any of claims 13-17, wherein the fluid is acidified by introducing the fluid to a mixer and introducing an acid solution to the mixer, (Mixer 52 fluidly connected to Acid Reservoir 60 via Pump 59, Line to Measurement Chamber 53, See Figure 2, See paragraph [0259]).
Claim 19: The method of any of claims 13-18, wherein the first carbon dioxide measurement and second carbon dioxide measurements are measured by a single carbon dioxide sensor, (Measurement Chamber 53, See Figure 1 & 2, See paragraphs [0259] & [0260]).
Claim 20: The method of any of claims 13-18, wherein the first carbon dioxide measurement and second carbon dioxide measurements are measured by different carbon dioxide sensors, (Two Measurement Chambers 53, See Figure 1 & 2, See paragraphs [0259], [0260] & [0262]).
Claim 21: The method of any of claims 13-20, wherein the step of calculating the bicarbonate concentration in the fluid comprises using an equation [HCO3] = a * (pCO2a - pCO2n); wherein [HCO3] is the bicarbonate concentration of the fluid, a is Henry's law constant for CO2 in the fluid, pCO2a is a partial pressure of carbon dioxide in the fluid after acidification, and pCO2n is a partial pressure of carbon dioxide in the fluid without acidification, (See paragraph [0260] & [0259]).
Claim 22: The method of any of claims 13-20, further comprising the steps of measuring a conductivity and/or a temperature of the fluid, (Conductivity Sensor 40, See Figure 1 & 2, See paragraph [0259]).
Claim 23: The method of claim 22, further comprising the step of calculating a based on the conductivity and/or temperature of the fluid, (Sensor 40, See Figure 1 & 2, See paragraph [0260] & [0259]).
Claim 24: The method of any of claims 13-23, further comprising the step of returning the fluid to the flow path after measuring an amount of carbon dioxide in the fluid, (Line 58 via Valve 57 to element 37, See Figure 2, which is the downstream portion of Loop 46 as in Figure 1, See paragraph [0259]).
Claim 25: The method of claim 24, wherein the fluid is returned to the flow path upstream of a sorbent cartridge, (pH-management system 38 is downstream of Sorbent Cartridge 32, See Figure 1 & 2, See paragraph [0237] & [0259]).
Claim 26: The method of any of claims 13-2524, wherein the first carbon dioxide measurement and second carbon dioxide measurements are measured with an infrared sensor, a thermal conductivity sensor, or a chemical carbon dioxide sensor, (Measurement Chamber 53 is a chemical reaction chamber/sensor, See Figure 2, See paragraph [0259]).
Claim 27: The method of claim 14, further comprising the step of recirculating the dialysate in the dialysate flow path until the dialysate equilibrates with a blood of a patient, (See paragraph [0239], [0250]), prior to the first carbon dioxide measurement and second carbon dioxide measurement, (See paragraph [0259] & [0260]; Examiner interprets recirculating the dialysate several times and conducting the carbon dioxide measurements to read upon this limitation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pudil et al., (“Pudil”, US 2014/0220699).
Claims 1-12 are directed to a system, an apparatus or device type invention group.
Regarding Claims 1-12, a first embodiment (Embodiment 1) of Pudil discloses a system, (See Abstract), comprising: a flow path for use in dialysis, (Loop 46, See Figure 1 & 2, See paragraph [0237] & [0259]); a first fluid line fluidly connected to the flow path, (Line between Acid Reservoir 60 and Line with Dialysate 35 from Loop 46, See Figures 1 & 2, See paragraph [0259]); an acid source fluidly connected to the first fluid line, (Acid Reservoir 60, See Figure 2, See paragraph [0259]); at least a first carbon dioxide sensor fluidly connected to the first fluid line, (Measurement Chamber 53, See Figure 2, See paragraph [0259]); and a control system in communication with the first carbon dioxide sensor, (See paragraph [0260]); the control system performing a process to receive a measurement from the first carbon dioxide sensor of an amount of carbon dioxide in an acidified solution and in a non-acidified solution, (See paragraph [0260] & [0259]); and to calculate a total carbon dioxide and/or bicarbonate concentration in a fluid in the flow path based on the measured amount of carbon dioxide in the acidified solution and in the non-acidified solution, (See paragraph [0260] & [0259]).
Embodiment 1 of Pudil does not explicitly disclose the control system being a processor, the processor programming said process.
Embodiment 2 of Pudil discloses a system where a control system is a processor, the processor programmed to perform a process, (See paragraph [0200], [0201] & [0243], Pudil).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Embodiment 1 of Pudil by incorporating the control system being a processor, the processor programming said process as in Embodiment 2 of Pudil in order to “carry out a set of commands automatically that can be changed or replaced”, (See paragraph [0201], Pudil), when “determining a fluid characteristic based on… the acid reacted fluid”, (See paragraph [0020], Pudil).
Additional Disclosures Included:
Claim 2: The system of claim 1, further comprising a mixer fluidly connecting the flow path to the first fluid line, the acid source fluidly connected to the mixer, (Mixer 52 fluidly connected to Acid Reservoir 60 via Pump 59, Line to Measurement Chamber 53, See Figure 2, See paragraph [0259]).
Claim 3: The system of claims 1 or 2, further comprising a second carbon dioxide sensor; wherein the first carbon dioxide sensor measures the amount of carbon dioxide in the acidified solution; and wherein the second carbon dioxide sensor measures the amount of carbon dioxide in the non-acidified solution, (See paragraph [0262]).
Claim 4: The system of any of claims 1-3, wherein the flow path is a dialysate flow path, (Loop 46, See Figure 1 & 2, See paragraph [0237] & [0259]).
Claim 5: The system of claim 4, wherein the first fluid line is upstream of a dialyzer, (Line from Acid Reservoir 60 to Loop 46 is upstream of Dialyzer 20, See Figures 1 & 2, See paragraph [0259] & [0237]), and wherein the system measures the total carbon dioxide and/or bicarbonate concentration in fresh dialysate, (See paragraphs [0259] & [0260]; pH-buffer management system 38 may be located anywhere on Loop 46, in this case it is downstream of Sorbent Cartridge 32 which is interpreted as “fresh” dialysate).
Claim 6: The system of claim 4, wherein the first fluid line is downstream of a dialyzer, and wherein the system measures the total carbon dioxide and/or bicarbonate concentration in spent dialysate, (See paragraphs [0259] & [0260]; pH-buffer management system 38 may be located anywhere on Loop 46, dialysate may pass through dialyzer 20 before being regenerated by Sorbent Cartridge 32, in this case it may be interpreted as “spent” dialysate since it has been used at least once).
Claim 7: The system of any of claims 1-3, wherein the flow path is an extracorporeal flow path, (pH-buffer measurement system 38 which contains Acid 60 and Measurement Chamber 53 is on Loop 46 which is also fluidly connected to Blood Inlet/Outlet 22/24 via Dialyzer 20, See Figure 1 & 2, See paragraph [0237] & [0259]).
Claim 8: The system of any of claims 1-7, further comprising a second fluid line fluidly connecting the first carbon dioxide sensor to the dialysate flow path, (Line 58 via Valve 57 to element 37, See Figure 2, which is the downstream portion of Loop 46 as in Figure 1, See paragraph [0259]).
Claim 9: The system of any of claims 1-8, wherein the processor is programmed to calculate the bicarbonate concentration of the fluid based on an equation: [HCO3] = a * (pCO2a - pCO2n); wherein [HCO3] is the bicarbonate concentration of the fluid, a is Henry's law constant for CO2 in the fluid, pCO2a is a partial pressure of carbon dioxide in the acidified solution, and pCOn is a partial pressure of carbon dioxide in the non-acidified solution, (See paragraph [0260] & [0259]).
Claim 10: The system of claim 9, further comprising either or both of a conductivity sensor and a temperature sensor measuring either or both of a conductivity and a temperature of the fluid in the dialysate flow path, (Conductivity Sensor 40, See Figure 1 & 2, See paragraph [0259]).
Claim 11: The system of claim 10, wherein the processor is programmed to calculate a based on the conductivity and/or temperature of the fluid, (Sensor 40, See Figure 1 & 2, See paragraph [0260] & [0259]).
Claim 12: The system of any of claims 1-11, wherein the first carbon dioxide sensor is an infrared sensor, a thermal conductivity sensor, or a chemical carbon dioxide sensor, (Measurement Chamber 53 is a chemical reaction chamber/sensor, See Figure 2, See paragraph [0259]).
Claim(s) 17 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pudil in view of Brandl et al., (“Brandl”, US 2015/0122712).
Claims 17 & 28 are directed to a method, a method type invention group.
Regarding Claim 17, Pudil discloses the method of claim 13, wherein the fluid is blood in an extracorporeal flow path.
Brandl discloses a method, (See Abstract, Brandl), wherein the fluid is blood in an extracorporeal flow path, (See paragraphs [0045], [0046] & [0049], Brandl).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Pudil by incorporating 
wherein the fluid is blood in an extracorporeal flow path 
as in Brandl in order to monitor “the currently intracorporeally present acid-base balance and enables a rapid countermeasure in the case of a disturbance of the acid-base balance”, (See paragraph [0029], Brandl).  By doing so, it will “keep constant the acid-base balance during the dialysis in a desirable, very narrow physiological range”, (See paragraph [0049], Brandl).
Regarding Claim 28, Pudil discloses the method of claim 27, but does not disclose further comprising the step of calculating a total carbon dioxide and/or bicarbonate concentration in a patient blood based on the first carbon dioxide measurement and second carbon dioxide measurement of the dialysate.
Brandl discloses a method, (See Abstract, Brandl), further comprising the step of calculating a total carbon dioxide and/or bicarbonate concentration in a patient blood based on the first carbon dioxide measurement and second carbon dioxide measurement of the dialysate, (Bicarbonate Sensors 124 & 124a, See Figure 1, See paragraphs [0045], [0046] & [0049], Brandl).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Pudil by incorporating 
further comprising the step of calculating a total carbon dioxide and/or bicarbonate concentration in a patient blood based on the first carbon dioxide measurement and second carbon dioxide measurement of the dialysate
as in Brandl in order to monitor “the currently intracorporeally present acid-base balance and enables a rapid countermeasure in the case of a disturbance of the acid-base balance”, (See paragraph [0029], Brandl).  By doing so, it will “keep constant the acid-base balance during the dialysis in a desirable, very narrow physiological range”, (See paragraph [0049], Brandl).
Claim(s) 29 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pudil in view of Kelly et al., (“Kelly”, US 2013/0213890).
Claims 29 & 30 are directed to a method, a method type invention group.
Regarding Claim 29, Pudil discloses the method of any of claims 13-25, but does not explicitly disclose wherein the step of calculating the total carbon dioxide and/or bicarbonate concentration in the fluid is performed continuously during dialysis.
Kelly discloses a method, (See Abstract, Kelly), wherein the step of calculating the total carbon dioxide and/or bicarbonate concentration in the fluid is performed continuously during dialysis, (See paragraph [0245], Kelly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Pudil by incorporating 
wherein the step of calculating the total carbon dioxide and/or bicarbonate concentration in the fluid is performed continuously during dialysis 
as in Kelly in order to “maintain the concentration of bicarbonate ion within predetermined ranges”, (See paragraph [0244], Kelly), in order to “maintain the dialysate at a physiologically acceptable pH”, (See paragraph [0198], Kelly).
Regarding Claim 30, Pudil discloses the method of any of claims 13-25, but does not explicitly disclose wherein the step of calculating the total carbon dioxide and/or bicarbonate concentration in the fluid is performed intermittently during dialysis.
Kelly discloses a method, (See Abstract, Kelly), wherein the step of calculating the total carbon dioxide and/or bicarbonate concentration in the fluid is performed intermittently during dialysis, (See paragraph [0247], Kelly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Pudil by incorporating 
wherein the step of calculating the total carbon dioxide and/or bicarbonate concentration in the fluid is performed intermittently during dialysis 
as in Kelly in order to “modify the chemical composition of the fluid to make the fluid physiologically compatible”, (See paragraph [0247], Kelly), when the system is primed, (See paragraph [0256], Kelly).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779